Exhibit 10(a)
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
First Amendment, dated as of May 29, 2020 (this “Amendment”), among ARROW
ELECTRONICS, INC., a New York corporation (the “Company”), the SUBSIDIARY
BORROWERS party hereto, the several banks and other financial institutions party
hereto as Banks, and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Banks (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Company, the Subsidiary Borrowers, the Banks and the Administrative
Agent are parties to the Third Amended and Restated Credit Agreement dated as of
December 14, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Subsidiary Borrowers party
thereto, the Banks from time to time party thereto and the Administrative Agent,
and the Company has requested that the Credit Agreement be amended as set forth
herein; and
WHEREAS, as permitted by subsection 15.1 of the Credit Agreement, the Required
Banks and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
SECTION 1.Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.
SECTION 2.Amendment to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as follows:
        (a) Section 1.1 is hereby amended to add a new defined term “[***]
Assets” in the appropriate alphabetical order as follows:
        ““[***] Assets”: any assets and other working capital of the Company and
its Subsidiaries that have been funded or financed by [***] (or their financing
sources or agents) [***].
        (b) Section 1.1 is hereby amended by replacing the defined term “Total
Assets” in its entirety with the following:
         ““Total Assets”: at a particular date, the assets of the Company and
its Subsidiaries,
determined on a consolidated basis in accordance with GAAP; provided, that all
[***] Assets shall be excluded from the calculation of Total Assets.”
(c) The definition of “Indebtedness” in Subsection 1.1 is hereby amended by
restating clause (g) of such definition as follows:
         “(g) all Indebtedness (of the type described in clauses (a) through (f)
above) of others secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof.”  
(d) Subsection 12.3(j) is hereby amended by deleting “and” at the end of
subclause (ii).
        (e) Subsection 12.3(k) is hereby amended by replacing “.” with “; and”.
\\DC - 041014/000007 - 15100767 v5    1

--------------------------------------------------------------------------------



        (f) A new subsection 12.3(l) is hereby added to the Credit Agreement to
read as follows:
         “(l) Liens on [***] Assets and proceeds thereof granted in the ordinary
course of business in favor of [***] of the Company and its Subsidiaries.”
(g) Subsection 12.7 is hereby deleted in its entirety.
SECTION 3.Conditions to Effectiveness. This Amendment shall become effective on
May 29, 2020 (the “Effective Date”) upon satisfaction of each of the following
conditions:
(a) The Administrative Agent shall have received executed signature pages hereto
from the Company, the Subsidiary Borrowers, the Administrative Agent and the
Required Banks.
(b) On and as of the Effective Date, after giving effect to this Amendment, (i)
each of the representations and warranties made by the Company and its
Subsidiaries in or pursuant to the Credit Documents (other than subsections 9.2
and 9.6) are true and correct in all material respects, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date and (ii) no Default or Event of Default shall have occurred
and be continuing. The Company’s execution hereof shall be deemed a
certification as to the satisfaction of this condition (b).
SECTION 4.Continuing Effect; No Other Amendments or Consents.
(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendment
provided for herein is limited to the specific sections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Banks’ willingness to consent
to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendment set forth herein, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended hereby.


(b) The Company and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Credit Document.


SECTION 5.Expenses. The Company agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment, including the fees and disbursements of counsel
to the Administrative Agent pursuant to the terms of subsection 15.5 of the
Credit Agreement.
SECTION 6.Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.,
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to this Amendment shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other state laws based on the Uniform
Electronic
\\DC - 041014/000007 - 15100767 v5    2

--------------------------------------------------------------------------------



Transactions Act, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means.
SECTION 7.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.


[Remainder of page intentionally left blank.]




\\DC - 041014/000007 - 15100767 v5    3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.


ARROW ELECTRONICS, INC.



By:/s/ Christopher D. StansburyName: Christopher D. StansburyTitle: Senior Vice
President and Chief Financial
Officer





ARROW CENTRAL EUROPE GMBH



By:/s/ Christopher D. StansburyName: Christopher D. StansburyTitle: Director




ARROW ASIA PAC LIMITED



By:/s/ Christopher D. StansburyName: Christopher D. StansburyTitle: Director





COMPONENTS AGENT (CAYMAN) LIMITED



By:/s/ Christopher D. StansburyName: Christopher D. StansburyTitle: Director





ARROW ELECTRONICS (C.I.) LIMITED

By:/s/ Christopher D. StansburyName: Christopher D. StansburyTitle: Director



B.V. ARROW ELECTRONICS DLC



By:/s/ Christopher D. StansburyName: Christopher D. StansburyTitle: Director



[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Bank



By:/s/ John KowalczukName: John KowalczukTitle: Executive Director





BANK OF AMERICA, N.A., as a Bank



By:/s/ Casey RichardsonName: Casey RichardsonTitle: Vice President





BNP Paribas, as a Bank



By:/s/ Michael A. KowalczukName: Michael A. KowalczukTitle: Managing Director



BNP Paribas, as a Bank



By:/s/ Chief MarbumrungName: Chief MarbumrungTitle: Vice President





ING Bank N.V., Dublin Branch, as a Bank



By:/s/ Sean HassettName: Sean HassettTitle: Director




By:/s/ Padraig MatthewsName: Pádraig MatthewsTitle: Director













[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





Mizuho Bank, Ltd., as a Bank



By:/s/ Tracy RahnName: Tracy RahnTitle: Executive Director





MUFG BANK, LTD., as a Bank

By:/s/ Lillian KimName: Lillian KimTitle: Director





SUMITOMO MITSUI BANKING CORPORATION, as a Bank



By:/s/ Michael MaguireName: Michael MaguireTitle: Managing Director





THE BANK OF NOVA SCOTIA, as a Bank



By:/s/ Jason RinneName: Jason RinneTitle: Director





Danske Bank A/S, as a Bank



By:/s/ Jesper LarsenName: Jesper LarsenTitle: Senior Loan Manager




By:/s/ Christian ChristensenName: Christian ChristensenTitle: Attorney in Fact





Goldman Sachs Bank USA, as a Bank



By:/s/ Jamie MinieriName: Jamie MinieriTitle: Authorized Signatory

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





HSBC Bank USA, N.A., as a Bank



By:/s/ David WagstaffName: David WagstaffTitle: Managing Director





PNC BANK, NATIONAL ASSOCIATION, as a Bank



By:/s/ Karl ThomasmaName: Karl ThomasmaTitle: Senior Vice President





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

By:/s/ Mark H. HalldorsonName: Mark H. HalldorsonTitle: Director





Bank of China, Chicago Branch, as a Bank



By:/s/ Kai WuName: Kai WuTitle: SVP





BARCLAYS BANK PLC, as a Bank



By:/s/ Amir BarashName: Amir BarashTitle: DirectorExecuted in New York





Truist Bank (formerly known as Branch Banking and Trust Company), as a Bank



By:/s/ Sarah SalmonName: Sarah SalmonTitle: Senior Vice President





[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------



Santander Bank, N.A., as a Bank



By:/s/ Carolina GutierrezName: Carolina GutierrezTitle: Vice President




By:/s/ Zara KamalName: Zara KamalTitle: Vice President



STANDARD CHARETERED, as a Bank



By:/s/ James BeckName: James BeckTitle: Associate Director





U.S. BANK NATIONAL ASSOCIATION, as a Bank



By:/s/ Matt S. ScullinName: Matt S. ScullinTitle: Senior Vice President

[Signature Page to First Amendment to Credit Agreement]